Title: To James Madison from Edmund Pendleton, 15 March 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. March 15th. 1783
Yr. favr. of the 25th. contains a great many Serious truths very well worth Attention by every friend to America and Particularly those who are concerned in the Public Councils; may the importance of the crisis produce in our approaching Elections men of Abilities to discover, and fortitude to Apply radical Remedies to impending evils, and forsake the horid Quackism of temporary expedients, calculated rather to smother by a kind of Stupor, the disease for the present moment, that it may break out with irresistable violence, than to remove the cause. As you do not mention the Plan agreed on by Congress for making the valuation of lands, which I take to be the great difficulty which formed an objection to that mode of fixing the Quota of each State, I cannot judge of it. That under the Statical influence against the fedral Interest, there will be great partiality in taking it must be supposed, and the only remedie appears to me to be for Congress to refer the Valuation, when returned, to a Committee of one sensible & liberal member from each State; who upon a little enquiry may easily discover the scale wch directs the Value of each, and either raise or lower them, as upon a comparitive view of the whole shall appear just. This method taken by our last Assembly has, I am persuaded, reduced the value of our Lands to equality, much nearer than any of the Various methods theretofore tried. The contentn for an abatement on Account of the unequal pressure of the War, applys strongly in favr of South Carolina & Georgia—perhaps I might Add Virga who suffer’d in 1781 to the full amount of her Quota, I think in Negroes alone, tho’ I confess as an Individual I should not think it worth while to claim the exoneration. Those other States from an Infinity of circumstances, were peculiarly distinguishable from all others, and as to the Northern States, who had the most of the War, it appears to me (perhaps wrongly) that the inconveniencys of the War have been over ballanced by the circulation of the money expended amongst them, & other advantages. The Subject of Finance, & how to provide for paying the Public debt and preserving National Credit, is a necessary, Arduous & Important Task, the difficulties of which, will I fear be rather increased than diminished by the Published resignation of the Financier. I have little acquaintance with that Gentln., & less knowledge of his Conduct in office, but from his supposed abilities in that way I can’t but fear that his resignation will give an impression of something wrong in our Public Conduct or funds. Should we have Peace, I think our Debts would be immediately liquidated & funded, and funds provided in some mode or other for paying the Annual Interest (wch I think should then be reduced to 5 p ct) & certain Portions of the principal, so as to sink the whole in a reasonable time. I still hope for a confirmation of that desirable Intelligence, notwithstanding the late Marcantile Publication from Baltimore. I feel the necessity & utility, & will not fail to add my mite to the weight of yr exhortation to Mr Randolph to throw off that incumbrance wch deprives us of his great abilities in the Legislature, thrown upon him by a great mistake in forming our Constitution, perhaps we may receive Aid in it by the death of his Aunt, wch has given him a considerable Accession of fortune.
I am now going on a Visit wch will prevent my writing for two succeeding Posts. If not inconvenient I will thank you and Mr Jones to continue your Letters that I may have the pleasure of seeing them on my return. I hope you are at length repd the 12 dollars you advanced for
Dr Sr Yr very affe friend
Edmd Pendleton
